Per Curiam.
The counsel on the part of the defendant appear to consider it as necessary for the arbitrators to make use of technical language in order to express their meaning. This was formerly required by the courts; but in modern times a greater latitude and more liberality has been found beneficial to all parties, and common words are sufficient;— their meaning is to be expounded according to the intentions of the arbitrators, appearing on the award.
The submission is general, of right, title, and possession, the award, that it is the property of Coxe. Now admitting that the word property is not particularly and specifically appropriated to any one kind of estate, still it is so far clear that it shows some title; to the possession especially, for the delivery of that immediately follows and should have been performed. It may for aught that appears be the whole dispute between the parties. — What estate belongs to Coxe under this award is not the question before us. It appears that he had some right to the land which the arbitrators thought ought to be delivered to him.
Hule discharged.